PER CURIAM.
Applying the principle that the fact that one is acting as a corporate representative does not insulate him from individual liability for his tortious acts, we reverse the judgment below which dismissed the complaint for conversion and fraud and mispre-sentation as against the defendant-appellee Swartz. Naranja Lakes Condominium No. One, Inc. v. Rizzo, 422 So.2d 1080 (Fla. 3d DCA 1982); Orlovsky v. Solid Surf, Inc., 405 So.2d 1363 (Fla. 4th DCA 1981); Adams v. Brickell Townhouse, Inc., 388 So.2d 1279 (Fla. 3d DCA 1980); Ramel v. Chasebrook Construction Co., 135 So.2d 876 (Fla. 2d DCA 1961).